COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-11-00946-CV
Trial Court Cause
Number:                     08-DCV-166064
Style:                      In re Kenneth Higby, M.D.


Date motion filed*:         April 4, 2013
                            Relator's First Motion For Extension of Time to File Response to Real Party in Interest's
Type of motion:             Motion for Rehearing
Party filing motion:        Relator
Document to be filed:       Response to Motion for Rehearing

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             April 9, 2013
         Number of previous extensions granted:         0
         Date Requested:                                May 9, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 9, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of Justices Keyes, Sharp, and Massengale

Date: April 11, 2013